Citation Nr: 1102416	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  06-05 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION

The Veteran served on active duty from April 1951 to August 1951.

This matter came to the Board of Veterans' Appeals (Board) from 
November 2005 and February 2007 rating decisions of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Board issued a decision denying entitlement 
to service connection for a right hip disability, low back 
disability, and hearing loss.  The Veteran appealed the decisions 
with respect to a right hip disability and a low back disability 
to the U.S. Court of Appeals for Veterans Claims (Court).  Per a 
June 2010, a Joint Motion for an Order Vacating the Board 
Decision (Joint Motion), the Court vacated the August 2009 Board 
decision with respect to the denial of service connection for a 
right hip disability and a low back disability, and remanded the 
case to the Board for readjudication consistent with its Order.  
These matters were remanded by the Board in August 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
these matters were remanded in August 2010 to cure such 
noncompliance.  The RO/AMC failed to further develop the claim as 
instructed in the August 2010 Remand and another remand is 
necessary.

The agency of original jurisdiction made another attempt to 
obtain the Veteran's service treatment records for the period 
April 1951 to August 1951, and a negative response was received.  
There has never been an attempt, however, to obtain the Veteran's 
records from his period of service in the U.S. Air Force 
Reserves, nor has there been an attempt to obtain a physical 
examination from the U.S. Army which deemed him medically 
disqualified following his August 1951 discharge from service.  
In the August 2010 Remand, the RO/AMC was instructed to contact 
the Veteran and ask him to provide the specific dates during 
which he served in the U.S. Air Force Reserves, and then contact 
the National Personnel Records Center (NPRC) or any other 
appropriate repository and request the Veteran's records.  In 
September 2010, the Veteran submitted a statement which reflected 
that he served 10 months and 8 days in the Air Force Reserves, 
from approximately May 1950 to April 1951.  Despite receipt of 
such information from the Veteran, the RO/AMC has made no 
attempts to obtain the Veteran's reserve records.  

In the Veteran's statement, with regard to the physical 
examination conducted by the U.S. Army, he indicated that the 
government was drafting anyone who had less than 6 months of 
service and he spent most of the day being examined and processed 
and was deemed unfit.  The Veteran, however, did not provide an 
approximate date for when such examination was conducted.  In any 
event, the RO/AMC has made no attempts to obtain the Veteran's 
records from the U.S. Army subsequent to August 1951.  Thus, a 
Remand is necessary to attempt to obtain any outstanding service 
records.  Any and all attempts with positive or negative 
responses should be documented in the claims folder.

As discussed in the August 2010 Remand, the November 2008 Remand 
directed that the Veteran provide authorization to obtain all 
outstanding post-service medical records, including those from a 
private practitioner Dr. Charles Waldrop.  As has been discussed 
in the record, Dr. Waldrop examined the Veteran at the Dallas VA 
Medical Center (VAMC); however, both the Veteran and Dr. Waldrop 
have indicated that Dr. Waldrop treated the Veteran in the 
private medical sector for approximately 40 years.  Subsequent to 
the August 2010 Remand, the Veteran provided a VA Form 21-4142 
with regard to Dr. Waldrop but noted that he had recently retired 
from the Dallas VAMC and he has been unable to locate him.  Thus, 
the Veteran did not provide an address or dates of treatment.  A 
pink post-it note, purportedly prepared by the RO/AMC, states 
that Dr. Waldrop was a VA examiner, not a private examiner.  
Again, Dr. Waldrop purportedly treated the Veteran in a private 
and VA capacity.  An attempt should be made to contact Dr. 
Waldrop at the Dallas VAMC, or otherwise confirm his retirement, 
and an attempt should be made to contact Dr. Waldrop in the 
private sector to determine whether he has any private medical 
records pertaining to the Veteran.  Any and all attempts with any 
positive or negative responses should be documented in the claims 
folder.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
provide the specific date and/or approximate 
period (month/year) of time in which he was 
examined for entry into the U.S. Army.  
After such information has been received or 
even if the Veteran does not provide a 
specific date, the RO/AMC must contact the 
NPRC and/or any appropriate agency, 
including the U.S. Army, and request all 
records pertaining to the Veteran generated 
by the U.S. Army subsequent to August 10, 
1951.  If such records are unavailable, a 
negative response must be obtained.

2.  Contact the NPRC and/or any appropriate 
agency, including the U.S. Air Force 
Personnel Services, and request all records 
pertaining to the Veteran's service in the 
U.S. Air Force Reserves, for the period May 
1, 1950, to April 12, 1951.  If such records 
are unavailable, a negative response must be 
obtained.

3.  Contact the Veteran and request that he 
provide the dates he was treated by Dr. 
Charles Waldrop in the private medical 
sector, and any VA and/or private contact 
information with regard to Dr. Waldrop, and 
request that the Veteran prepare an 
appropriate release.  If such request is 
unsuccessful, documentation to that effect 
should be added to the claims folder.

4.  Contact the Dallas VAMC and attempt to 
obtain contact information for Dr. Charles 
Waldrop, to include confirming whether Dr. 
Waldrop is employed as a physician at the 
Dallas VAMC.  If found, and after obtaining 
an appropriate release from the Veteran, 
request the Veteran's private treatment 
records from Dr. Waldrop.  If such attempts 
are unsuccessful, documentation to that 
effect should be added to the claims folder.

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal remain denied, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



